Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
 	Claim 18 recites “A computer readable medium …”, where medium does not have a specific definition and does not limit the claimed medium from being a transitory medium such as signal.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
 	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) 
 	Claims 19-23 inherit the deficiencies of the base claim 18 and therefore are non-statutory by virtue of their dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means for”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are in claims 12-17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 7-9, 12-15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No US 8,417,255 to Dayal et al. (hereinafter Dayal).

 	As to claims 1, 7, 12 and 18, Dayal discloses a method of wireless communication by a first wireless communication device with a second wireless communication devices that does not have a parent-child relationship, the method comprising:


 	receiving, by the first wireless communication device, a second transmission from the second wireless device during a second one of the plurality of slots, the second transmission including link quality information about the first transmission and scheduling a third transmission between the first and second wireless devices (Dayal; Fig.7; Col.9, lines 3-25; Claim1).

As to claims 2, 8, 13 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Dayal discloses further comprising receiving by the first node the third transmission from the second node (Dayal; Fig.7; Col.9, lines 3-25; Claim1).

As to claims 3, 14 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Dayal discloses further comprising transmitting by the first node the third transmission to the second node (Dayal; Fig.7; Col.9, lines 3-25; Claim1).

As to claims 4, 9, 15 and 21, the rejection of claim 1 as listed above is incorporated herein. In addition Dayal discloses wherein the link quality information about the first transmission includes a least one or more combinations of CQI, reference signal received power (RSRP), signal to noise ratio (SNR), reference signal received quality (RSRQ), RSSI, beam index, beam coherence time, and beam quality (Dayal; Fig.7; Col.9, lines 3-25; Claim1. Dayal is applied for the 1st alternative).

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 5-6, 10-11, 16-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No US 8,417,255 to Dayal et al. (hereinafter Dayal)  in view of  U.S.  Pre-Grant Publication US 2014/0241262 A1 to Novak et al (hereinafter Novak)  

For claims 5, 10, 16 and 22, Dayal discloses of sending feedback information from one device to another device. Dayal fail to disclose of sending ACK/NACK and scheduling request. Hower Novak discloses 
wherein the second transmission includes one or more of an ACK/NACK for data transmitted during the first transmission, and a scheduling request (SR) for a subsequent communication between the first and second wireless communication devices (Novak; [0051])


As to claims 6, 11, 17 and 23, the rejection of claim 5 as listed above is incorporated herein. In addition Dayal-Novak discloses wherein each of the plurality of slots includes a control channel and a data channel, and the first wireless device is configured to receive one or more of the link quality information, the ACK/NACK, and the SR in one of the control channel or the data channel of the second slot (Novak; [0051])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478